331 S.W.3d 879 (2011)
Fredrick GILANI, Appellant,
v.
Martin KAEMPFE and John P. Oglee, Appellees.
No. 05-10-00130-CV.
Court of Appeals of Texas, Dallas.
January 27, 2011.
Fredrick Gilani, Plano, TX, pro se.
Don P. Oglee, Little Elm, TX, pro se.
Martin Kaempfe, Little Elm, TX, pro se.
Before Justices MOSELEY, BRIDGES, and O'NEILL.

OPINION
Opinion By Justice MOSELEY.
On November 23, 2010, the Court sent a letter to appellant Fredrick Gilani questioning our jurisdiction over this appeal. Specifically, we questioned the timeliness of Gilani's notice of appeal. We requested that Gilani file, within ten days of the date of the letter, a jurisdictional brief explaining how this Court has jurisdiction. As of today's date, Gilani has not filed a jurisdictional brief.
A motion for new trial will serve to extend the appellate timetable if it is filed within thirty days of the date of the judgment. See TEX.R. CIV. P. 329b(a). In the absence of a timely filed motion for new trial, a notice of appeal is due thirty days from the date of judgment. See TEX. R.APP. P. 26.1. Without a timely filed notice of appeal, this Court lacks jurisdiction. See TEX.R.APP. P. 25.1.
The final judgment in this case was signed on August 25, 2009. A motion for new trial was due on September 24, 2009. See TEX.R. CIV. P. 329b(a). Gilani filed an untimely motion for new trial on Friday, September 25, 2009. Because the motion for new trial was untimely, it did not extend the appellate timetable. Accordingly, Gilani's notice of appeal was due on September 24, 2009. Gilani filed his notice of appeal on October 23, 2009. The notice of appeal was untimely.
Because the notice of appeal was untimely, this Court lacks jurisdiction over this appeal. Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R.APP. P. 42.3(a).